Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of September
29, 2019, between Reign Sapphire Corporation, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the “Offering”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Notes (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are required by law or other governmental
action to close.

 

“Buy-In” shall have the meaning ascribed to such term in Section 4.1(h).

 

“Closing” means the purchase and sale of the Securities pursuant to Section 2.1.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligation to pay the Subscription
Amount at such Closing, and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the tenth Business Day following
the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 



1

 

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means, Ward and Smith, P.A., 127 Racine Drive, Wilmington, NC
28405, Attn: Ken Bart, Fax: (910) 794-4877.

 

“Conversion Price” shall have the meaning ascribed to such term in the Notes.

 

“DGCL” means the Delaware General Corporation Law.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Effective Date” means the earliest of the date that (a)(i) all of the
Underlying Shares have been sold pursuant to Rule 144, or (ii) may be sold by
the holders thereof pursuant to Rule 144 without the requirement for the Company
to be in compliance with the current public information required under Rule 144
and without volume or manner-of-sale restrictions, and (b) Company counsel has
delivered to the Transfer Agent and holders a standing written unqualified
opinion that resales may then be made by such holders of the Underlying Shares
pursuant to the exemption described in (a)(ii) above, which opinion shall be in
form and substance reasonably acceptable to such holders.

 

“Equity Line of Credit” shall have the meaning ascribed to such term in Section
4.13.

 

“Event of Default” shall have the meaning ascribed thereto in the Note.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, or employees of the Company, prior to and after the
Closing Date up to the amounts and on the terms set forth on Schedule 3.1(g)
consistent with past practices, (b) securities upon the exercise or exchange of
or conversion of any Securities issued hereunder (subject to adjustment for
forward and reverse stock splits and the like that occur after the date hereof)
and/or other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities and any term thereof have not been amended since
the date of this Agreement to increase the number of such securities or to
decrease the issue price, exercise price, exchange price or conversion price of
such securities and which securities and the principal terms thereof are set
forth on Schedule 3.1(g), and described in the SEC Reports filed not later than
ten (10) days before the Closing Date, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall be intended to
provide to the Company substantial additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, (d) securities issuable
pursuant to, and in accordance with the terms and conditions set forth in the
Stock Option Plans as are consistent with past practices and approved by a
majority of the disinterested directors of the Company, not in excess of the
amounts as set forth on Schedule 3.1(g), and (e) securities issued or issuable
pursuant to this Agreement, the Notes, or upon exercise or conversion of any
such securities.

 



2

 

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Form 8-K” shall have the meaning ascribed to such term in Section 4.6.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Listing Default” shall have the meaning ascribed to such term in Section
4.11(c).

 

“Majority in Interest” shall have the meaning ascribed to such term in Section
5.5.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(gg).

 

“Notes” means the convertible notes issuable pursuant to this Agreement, in the
form of Exhibit A hereto.

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Permitted Indebtedness” means (a) any liabilities for borrowed money or amounts
owed not in excess of $100,000 in the aggregate (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto) not affecting more than
$100,000 in the aggregate, except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; (c) the present value of any lease payments not in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP;
and (d) any amount loaned to the Company by one or more of the Purchasers.

 



3

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(e).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
conversion in full of all Notes, ignoring any conversion or exercise limits set
forth therein.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Notes, and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” shall have the meaning ascribed to such term in Section 4.27.

 

“Short Sales” means “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 

“Stock Option Plan” means the Company’s 2015 Equity Incentive Plan, as amended
and currently in effect, a copy of which is included in the SEC Reports.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Notes at the rate of $1.00 for each $1.00 of Note Principal,
purchased hereunder on the Closing Date as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount”, in United States dollars and in immediately available funds.

 



4

 

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Termination Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
or the OTCQX (or any successors to any of the foregoing). As of the Closing
Date, the OTCQB is the Trading Market.

 

“Transaction Documents” means this Agreement, and the Notes, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means VStock Transfer Agents, maintaining an address at 18
Lafayette Place, Woodmere, New York 11598, and any successor transfer agent of
the Company.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Notes and issued and issuable in lieu of the cash payment of
interest on the Notes in accordance with the terms of the Notes and any other
shares of Common Stock issued or issuable to a Purchaser in connection with or
pursuant to the Securities or Transaction Documents.

 

“Unlegended Shares” shall have the meaning ascribed to such term in Section
4.1(d).

 

“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.13.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.

 



5

 

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, an aggregate of
$125,000 principal amount of Notes, (such purchase and sale being the
“Closing”). Each Purchaser shall deliver to the Company such Purchaser’s
Subscription Amount, and the Company shall deliver to each Purchaser its
respective Note, and the Company and each Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of
the covenants and conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of the Company or such other location as the parties
shall mutually agree. Notwithstanding anything herein to the contrary, the
Closing Date shall occur on or before September 30, 2019 (the “Termination
Date”). If the Closing is not held on or before the Termination Date, the
Company shall cause all Transaction Documents and funds to be returned, without
interest or deduction to each of the Company or Purchaser.

 

NO MINIMUM AMOUNT OF NOTES MUST BE SOLD IN ORDER FOR THE COMPANY TO ACCEPT ANY
SUBSCRIPTIONS, AND ALL NET PROCEEDS OF THE OFFERING WILL BE IMMEDIATELY
AVAILABLE FOR COMPANY PURPOSES.

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a Note with a principal amount of $1.00 for each $1.00 paid by each
Purchaser for such Purchaser’s Note, registered in the name of such Purchaser;

 

(iii) a certificate of the Principal Executive Officer and Chief Executive
Officer (each as defined in the Exchange Act) of the Company, dated as of the
Closing Date, in which such officer shall certify that, to the best of his
knowledge, the conditions set forth in Section 2.3(b) have been fulfilled; and

 

(iv) Secretary’s certificate containing (i) copies of the text of the
resolutions by which the corporate action on the part of the Company necessary
to approve this Agreement and the other Transaction Documents and the
transactions and actions contemplated hereby and thereby, which shall be
accompanied by a certificate of the corporate secretary or assistant corporate
secretary of Company dated as of the Closing Date certifying to the Purchasers
that such resolutions were duly adopted and have not been amended or rescinded,
and (ii) an incumbency certificate dated as of the Closing Date executed on
behalf of Company by its corporate secretary or one of its assistant corporate
secretaries certifying the office of each officer of Company executing this
Agreement, or any other agreement, certificate or other instrument executed
pursuant hereto.

 

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by such Purchaser;

 

(ii) such Purchaser's Subscription Amount.

 



6

 

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder to effect the Closing are subject
to the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Purchasers contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement; and

 

(iv) a Purchaser’s Subscription Amount shall have been deposited with the
Company.

 

(b) The respective obligations of a Purchaser hereunder to effect the Closing,
unless waived by such Purchaser, are subject to the following conditions being
met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) no Event of Default shall have occurred;

 

(iv) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(v) there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

 

(vi) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission, and, at any time prior to the Closing
Date, trading in securities generally as reported by Bloomberg L.P. shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Securities at the Closing.

 



7

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports or the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation made herein only to
the extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company and
the Company’s ownership interests therein are set forth on Schedule 3.1(a). The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. If the Company has no Subsidiaries
relevant to any component of this Agreement as of a relevant time, then such
reference shall not be applicable at such time.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 



8

 

 

(d) No Conflicts. With the exception of Notes already held by the Purchasers,
the execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not: (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration, adjustment, exchange, reset,
exercise or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt, equity or other instrument (evidencing Company
or Subsidiary equity, debt or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clause (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, and
(ii) the filing of Form D with the Commission and such filings as are required
to be made under applicable state securities laws (collectively, the “Required
Approvals”).

 

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.

 

(g) Capitalization. The capitalization of the Company is as set forth in
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act other than pursuant to the
exercise of employee stock options under the Stock Option Plan, the issuance of
shares of Common Stock to employees pursuant to the Stock Option Plan and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act as set forth on Schedule 3.1(g). With the exception of the
Purchasers, no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed on Schedule
3.1(g), there are no outstanding options, employee or incentive stock option
plans, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. Except as set forth on Schedule 3.1(g), the issuance
and sale of the Securities will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 



9

 

 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, if any, including
pursuant to Section 13(a) or 15(d) thereof, preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) and registration statements filed with the Commission and available on
EDGAR (the foregoing materials filed not later than ten (10) days before the
date of this Agreement including the Form S-1, and including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be in compliance
with all its reporting requirements under the Securities Act and Exchange Act.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof or on Schedule 3.1(i): (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate except
pursuant to the existing Stock Option Plan as set forth on Schedule 3.1(i). The
Company does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement, or as set forth on Schedule 3.1(i), no event, liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least two Trading Days prior to the
date that this representation is made.

 



10

 

 

(j) Litigation. Except as set forth in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. Except as set
forth in the SEC Reports, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 



11

 

 

(l) Compliance. To the Company’s knowledge, neither the Company nor any
Subsidiary, except with respect to one or more of the Purchasers: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n) Title to Assets. Except as disclosed on Schedule 3.1(n), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
(if any) owned by them and good and marketable title in all personal property
(including domain names) owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for (i) Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

 

(o) Intellectual Property. All of the Company’s and Subsidiary’s Intellectual
Property Rights are described in the SEC Reports, except for Trade Secrets (as
defined below).

 

(i) The term “Intellectual Property Rights” means:

 

  1. the name of the Company and each Subsidiary, all fictional business names,
trading names, and registered trademarks, (collectively, “Marks'');

 

  2. all patents of the Company and each Subsidiary (collectively, “Patents'');

 

  3. all copyrights in both published works and unpublished works of the Company
and each Subsidiary (collectively, “Copyrights”);

 

  4. all rights in mask works of the Company and each Subsidiary (collectively,
“Rights in Mask Works''); and

 

  5. all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets''); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor.

 



12

 

 

(ii) Agreements. Except as set forth in the SEC Reports, there are no
outstanding and, to Company’s knowledge, no threatened disputes or disagreements
with respect to any agreements relating to any Intellectual Property Rights to
which the Company is a party or by which the Company is bound.

 

(iii) Know-How Necessary for the Business. Except as set forth in the SEC
Reports, the Intellectual Property Rights are all those necessary for the
operation of the Company’s businesses as it is currently conducted or as
represented, in writing, to the Purchaser to be conducted. The Company is the
owner of all right, title, and interest in and to each of the Intellectual
Property Rights, free and clear of all Liens, and adverse claims, and has the
right to use all of the Intellectual Property Rights. To the Company’s
knowledge, no employee of the Company has entered into any contract that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign, or disclose
information concerning his work to anyone other than of the Company.

 

(iv) Patents. The Company owns no Patents and has no patents pending.

 

(v) Trademarks. The Company is the owner of all right, title, and interest in
and to each of the Marks, free and clear of all Liens and other adverse claims.
All Marks that have been registered with the United States Patent and Trademark
Office are currently in compliance with all formal legal requirements (including
the timely post-registration filing of affidavits of use and incontestability
and renewal applications), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. No Mark has been or is now involved in any opposition,
invalidation, or cancellation and, to the Company’s knowledge, no such action is
threatened with respect to any of the Marks. To the Company’s knowledge: (1)
there is no potentially interfering trademark or trademark application of any
third party, and (2) no Mark is infringed or has been challenged or threatened
in any way. To the Company’s knowledge, none of the Marks used by the Company
infringes or is alleged to infringe any trade name, trademark, or service mark
of any third party.

 

(vi) Copyrights. The Company owns no Copyrights.

 

(vii) Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to the Company’s knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person (other the
Company) or to the detriment of the Company. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.

 



13

 

 

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $50,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company or any Subsidiary, and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company except as disclosed
in the SEC Reports.

 

(r) Sarbanes-Oxley; Internal Accounting Controls. Except as set forth on
Schedule 3.1(r), the Company and the Subsidiaries are in material compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof and applicable to the Company, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of each Closing Date. Except as
set forth on Schedule 3.1(r), the Company and the Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(s) Certain Fees. No brokerage, finder’s fees, commissions or due diligence fees
are or will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Purchasers shall have no obligation with respect to any such fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section 3.1(s) that may be due in connection with
the transactions contemplated by the Transaction Documents.

 

(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 



14

 

 

(u) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary, except for the Purchasers and as set forth in
the SEC Reports.

 

(v) Reporting Company/Shell Company. The Company is a publicly reporting company
subject to reporting obligations pursuant to Sections 12(b) and 13 of the
Exchange Act. Pursuant to the provisions of the Exchange Act, the Company has
timely filed all reports and other materials required to be filed by the Company
thereunder with the Commission during the preceding twelve months. The Company
has no reason to believe that it will not in the year following the Closing Date
continue to be in compliance with all listing and reporting requirements
applicable to the Company as of the Closing Date. As of each Closing Date, the
Company is not a “shell company” (as defined in Rule 405 of the Securities Act)
and has never been a “shell company”.

 

(w) Application of Takeover Protections. The Company and the Board of Directors
will have taken as of the Closing Date all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) and the laws of the State of Delaware that are or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

 

(x) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, when taken together as a whole, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

 

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
Offering of the Securities to be integrated with prior offerings by the Company
for purposes of: (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 



15

 

 

(z) Solvency. Based on the consolidated financial condition of the Company as of
each Closing Date, and the Company’s good faith estimate of the fair market
value of its assets, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(z)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 in the aggregate (other than trade accounts payable incurred in the
ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

 

(aa) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(bb) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

 



16

 

 

(cc) Accountants and Lawyers. The Company’s accounting firm is set forth on
Schedule 3.1(cc) of the Disclosure Schedules. To the knowledge and belief of the
Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2019. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants and lawyers formerly or presently employed by
the Company and the Company is current with respect to any fees owed to its
accountants and lawyers which could affect the Company’s ability to perform any
of its obligations under any of the Transaction Documents.

 

(dd) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(ee) Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.16 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(ff) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 



17

 

 

(gg) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(hh) Stock Option Plan. Each stock option granted by the Company under the Stock
Option Plan was granted (i) in accordance with the terms of such Stock Option
Plan and (ii) with an exercise price at least equal to the fair market value of
the Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. No stock option granted under the Stock Option Plan has
been backdated. The Company has not knowingly granted, and there is no and has
been no Company policy or practice to knowingly grant, stock options prior to,
or otherwise knowingly coordinate the grant of stock options with, the release
or other public announcement of material information regarding the Company or
its Subsidiaries or their financial results or prospects.

 

(ii) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).

 

(jj) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

 

(kk) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

(ll) Indebtedness and Seniority. As of the date hereof, all Indebtedness and
Liens of the Company and the principal terms thereof are set forth on Schedule
3.1(ll). Except as set forth on Schedule 3.1(ll), as of the Closing Date, no
Indebtedness or other equity of the Company is or will be senior to the Notes in
right of payment, whether with respect to interest or upon liquidation or
dissolution, or otherwise, other than indebtedness secured by purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).

 

(mm) FDA.  The Company has no applications pending before the jurisdiction of
the U.S. Food and Drug Administration (“FDA”).

 



18

 

 

(nn) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

 

(oo) Manufacturing Regulatory Matters. The Company and its Subsidiaries have
complied in all material respects with all statutes and regulations related to
the research, manufacture and sale of its products to the extent applicable to
the Company’s and its Subsidiaries’ activities. Items manufactured or under
investigation by the Company and its Subsidiaries comply with all applicable
manufacturing practices regulations and other requirements established by
government regulators in the jurisdictions in which the Company or its
Subsidiaries manufacture their products. Except as disclosed in the SEC Reports,
the Company is not and its Subsidiaries are not the subject of any investigation
by any competent authority with respect to the development, testing,
manufacturing and distribution of their products, nor has any investigation,
prosecution, or other enforcement action been threatened by any regulatory
agency. Except as disclosed in the SEC Reports, neither the Company nor any of
its Subsidiaries has received from any regulatory agency any letter or other
document asserting that the Company or any Subsidiary has violated any statute
or regulation enforced by that agency with respect to the development, testing,
manufacturing and distribution of their products. To the Company’s knowledge,
research conducted by or for the Company and its Subsidiaries has complied in
all material respects with all applicable legal requirements.

 

(pp) Other Covered Persons. The Company is not aware of any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Regulation D Securities.

 

(qq) No Outstanding Variable Priced Equity Linked Instruments. As of the Closing
Date, other than are disclosed in the SEC Reports, the Company will not have
outstanding nor issuable any Variable Priced Equity Linked Instruments, nor any
debt or equity with anti-dilution, ratchet or reset rights.

 

(rr) Listing and Maintenance Requirements.  The Common Stock is listed on the
OTCQB under the symbol RGNP. On July 30, 2019, the Company received a Deficiency
Notice from OTC Markets, which provides that the Company's bid price had closed
below $0.01 for more than 30 consecutive calendar days and no longer meets the
Standards for Continued Eligibility for OTCQB pursuant to the OTCQB Standards.
The Company was granted a cure period of 90 days during which the closing bid
price of the Company's common stock must be $0.01 or greater for ten consecutive
trading days. If the requirement is not met by October 28, 2019, the Company
will be removed from the OTCQB marketplace. Other than the notice described in
this Section 3.1(rr), the Company has not, since December 31, 2018, received
notice from any Trading Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Trading Market.

 

(ss) Survival. The foregoing representations and warranties shall survive the
Closing.

 



19

 

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Understandings or Arrangements. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to any registration
statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
Notes it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act. Such Purchaser has the authority and is duly and
legally qualified to purchase and own the Securities. Such Purchaser is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof. Such Purchaser has provided the information in the
Accredited Investor Questionnaire attached hereto as Exhibit E (the “Investor
Questionnaire”). The information set forth on the signature pages hereto and the
Investor Questionnaire regarding such Purchaser is true and complete in all
respects. Except as disclosed in the Investor Questionnaire, such Purchaser has
had no position, office or other material relationship within the past three
years with the Company or Persons (as defined below) known to such Purchaser to
be affiliates of the Company, and is not a member of the Financial Industry
Regulatory Authority or an “associated person” (as such term is defined under
the FINRA Membership and Registration Rules Section 1011).

 



20

 

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) Information on Company. Such Purchaser has been furnished with or has had
access to the EDGAR Website of the Commission to the Company’s filings made with
the Commission through the tenth business day preceding the Closing Date in
which such Purchaser purchases Securities hereunder.Purchasers are not deemed to
have any knowledge of any information not included in the Reports unless such
information is delivered in the manner described in the next sentence.In
addition, such Purchaser may have received in writing from the Company such
other information concerning its operations, financial condition and other
matters as such Purchaser has requested, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Purchaser deems material in
deciding on the advisability of investing in the Securities.Such Purchaser was
afforded (i) the opportunity to ask such questions as such Purchaser deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of acquiring the Securities; (ii) the right of
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Purchaser to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.

 

(f) Compliance with Securities Act; Reliance on Exemptions. Such Purchaser
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Such Purchaser understands and agrees that the
Securities are being offered and sold to such Purchaser in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.

 

(g) Communication of Offer. Such Purchaser is not purchasing the Securities as a
result of any “general solicitation” or “general advertising,” as such terms are
defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.

 

(h) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the Offering.

 



21

 

 

(i) No Conflicts. The execution, delivery and performance of this Agreement and
performance under the other Transaction Documents and the consummation by such
Purchaser of the transactions contemplated hereby and thereby or relating hereto
or thereto do not and will not (i) result in a violation of such Purchaser’s
charter documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Purchaser is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser). Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or perform under
the other Transaction Documents nor to purchase the Securities in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, such Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

 

(j) Pre-Existing Relationships. The Purchaser represents and warrants that: (i)
the Purchaser was contacted regarding the sale of the Securities by the Company
(or an authorized agent or representative thereof) with whom the Purchaser had a
prior substantial pre-existing relationship, the Purchaser is not investing in
the Offering in connection with or as a result of any registration statement
filed with the Commission by the Company and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Purchaser did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the Commission in which any offering of securities by the Company
was described and as a result learned of any offering of securities by the
Company.

 

(k) Survival. The foregoing representations and warranties shall survive the
Closing.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Disposition of Securities. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company, at the Company’s
expense, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement and the other Transaction
Documents.

 



22

 

 

(b) Legend. The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c) Pledge. The Company acknowledges and agrees that a Purchaser may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledge or secure Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.

 

(d) Legend Removal. Certificates evidencing the Underlying Shares shall not
contain any legend (“Unlegended Shares”) (including the legend set forth in
Section 4.1(b) hereof): (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such Underlying Shares pursuant to Rule 144, (iii) if such Underlying Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Underlying Shares and without volume or manner-of-sale restrictions or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly after the Effective Date if
required by the Transfer Agent to effect the removal of the legend hereunder. If
all or any Notes are converted at a time when there is an effective registration
statement to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold under Rule 144 or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares shall be issued free of all legends. The Company agrees
that following such time as such legend is no longer required under this Section
4.1(c), it will, no later than five Trading Days following the delivery by a
Purchaser to the Company or the Transfer Agent of a certificate representing
Underlying Shares, as applicable, issued with a restrictive legend (such fifth
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends (however, the Corporation shall use reasonable
best efforts to deliver such shares within two (2) Trading Days). The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section 4.
Certificates for Underlying Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser.

 



23

 

 

(e) Legend Removal Default. In addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Underlying Shares (based on an
imputed value of $0.25 per Underlying Share delivered for removal of the
restrictive legend and subject to Section 4.1(c), $10 per Trading Day for each
Trading Day after the Legend Removal Date (increasing to $20 per Trading Day
after the fifth Trading Day) until such certificate is delivered without a
legend. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

(f) DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

(g) Injunction. In the event a Purchaser shall request delivery of Unlegended
Shares as described in this Section 4.1 and the Company is required to deliver
such Unlegended Shares, the Company may not refuse to deliver Unlegended Shares
based on any claim that such Purchaser or anyone associated or affiliated with
such Purchaser has not complied with Purchaser’s obligations under the
Transaction Documents, or for any other reason, unless, an injunction or
temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such Unlegended Shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of an imputed value of $0.25 per Underlying Share which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Purchaser to the
extent Purchaser obtains judgment in Purchaser’s favor.

 



24

 

 

(h) Buy-In. In addition to any other rights available to Purchaser, if the
Company fails to deliver to a Purchaser Unlegended Shares as required pursuant
to this Agreement and after the Legend Removal Date the Purchaser, or a broker
on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds an imputed value of $0.25 per Underlying Share
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of Shares delivered to
the Company for reissuance as Unlegended Shares, the Company shall be required
to pay the Purchaser $1,000, plus interest, if any. The Purchaser shall provide
the Company written notice indicating the amounts payable to the Purchaser in
respect of the Buy-In.

 

(i) Plan of Distribution. Each Purchaser, severally and not jointly with the
other Purchasers, agrees with the Company that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 

4.3 Furnishing of Information; Public Information.

 

(a) Until the earliest of the time that no Purchaser owns Securities, the
Company covenants to file all periodic reports with the Commission pursuant to
Section 15(d) of the Exchange Act and under Section 12(b) or 12(g) of the 1934
Act, and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act and file such reports even if
the Company is not then subject to the reporting requirements of the Exchange
Act.

 



25

 

 

(b) At any time commencing on the Closing Date and ending at such time that all
of the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to two percent (2.0%) of the aggregate
principal amount of Notes and accrued interest thereon on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Public Information Failure, and such Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction or to effectuate such other transaction unless
shareholder approval is obtained before the earlier of the closing of such
subsequent transaction or effectuation of such other transaction.

 

4.5 Conversion Procedures. The form of Notice of Conversion included in the
Notes set forth the totality of the procedures required of the Purchasers in
order to convert the Notes. No additional legal opinion, other information or
instructions shall be required of the Purchasers to convert their Notes. The
Company shall honor conversions of the Notes and shall deliver Underlying Shares
in accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 

4.6 Securities Laws Disclosure; Publicity. The Company shall, by 9:30 a.m. (New
York City time) on the fourth day following the Closing Date, file a Current
Report on Form 8-K including the Transaction Documents as exhibits thereto with
the Commission (“Form 8-K”). From and after the filing of the Form 8-K, the
Company represents to the Purchasers that it shall have publicly disclosed all
material, non-public information delivered to any of the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Company and each Purchaser shall consult with
each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
press release nor otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market unless the name of such Purchaser is already included in the body of the
Transaction Documents, without the prior written consent of such Purchaser,
except: (a) as required by federal securities law in connection with the filing
of final Transaction Documents with the Commission and (b) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (b). The Company may file a Form 10-Q in lieu of the
Form 8-K provided such filing contains the content required to be included in
the Form 8-K and the Form 10-Q is filed not later than one (1) Trading Day after
the Form 8-K would otherwise have been filed.

 



26

 

 

4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

 

4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

4.9 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Offering hereunder as it deems appropriate, so long as such use is not in
violation of FCPA or OFAC regulations.

 

4.10 Indemnification of Purchasers. Subject to the provisions of this Section
4.10, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its material representations,
warranties or covenants under the Transaction Documents. The indemnification
required by this Section 4.10 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

 



27

 

 

4.11 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than the Required Minimum.

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall amend the Company’s certificate or
articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 90th day after such date.

 

(c) The Company shall prior to each Closing, if applicable: (i) in the time and
manner required by the principal Trading Market, prepare and file with such
Trading Market an additional shares listing application covering a number of
shares of Common Stock at least equal to the Required Minimum on the date of
such application, (ii) take all steps necessary to cause such shares of Common
Stock to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market. The Company will take all action necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market until the later of (i) at least five years after the last Closing Date,
and (ii) for so long as the Notes are outstanding, and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Trading Market at least until five years after the last
Closing Date and for so long as the Notes are outstanding. In the event the
aforedescribed listing is not continuously maintained for five years after the
last Closing Date and for so long as Notes are outstanding (a “Listing
Default”), then in addition to any other rights the Purchasers may have
hereunder or under applicable law, on the first day of a Listing Default and on
each monthly anniversary of each such Listing Default date (if the applicable
Listing Default shall not have been cured by such date) until the applicable
Listing Default is cured, the Company shall pay to each Purchaser an amount in
cash, as partial liquidated damages and not as a penalty, equal to 2% of the
aggregate outstanding Note principal and accrued interest, and conversion price
of Conversion Shares held by such Purchaser on the day of a Listing Default and
on every thirtieth day (pro-rated for periods less than thirty days) thereafter
until the date such Listing Default is cured. If the Company fails to pay any
liquidated damages pursuant to this Section in a timely manner, the Company will
pay interest thereon at a rate of 1.5% per month (pro-rated for partial months)
to the Purchaser.

 

4.12 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at a
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

 



28

 

 

4.13 Subsequent Equity Sales. From the date hereof until such time as the Notes
are no longer outstanding, the Company will not, without the consent of a
Majority in Interest, enter into any Equity Line of Credit or similar agreement,
issue or agree to issue floating or Variable Priced Equity Linked Instruments
nor any of the foregoing or equity with price reset rights (subject to
adjustment for stock splits, distributions, dividends, recapitalizations and the
like) (collectively, a “Variable Rate Transaction”). For purposes hereof,
“Equity Line of Credit” shall include any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at an agreed price or price formula, and “Variable
Priced Equity Linked Instruments” shall include: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock or Common Stock
Equivalents or any of the foregoing at a price that can be reduced either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, or upon the issuance of any debt, equity or Common
Stock Equivalent, and (B) any amortizing convertible security which amortizes
prior to its maturity date, where the Company is required or has the option to
(or any investor in such transaction has the option to require the Company to)
make such amortization payments in shares of Common Stock which are valued at a
price that is based upon and/or varies with the trading prices of or quotations
for Common Stock at any time after the initial issuance of such debt or equity
security (whether or not such payments in stock are subject to certain equity
conditions).  For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual net cash amount received by the Company in
consideration of the original issuance of such convertible instrument. For so
long as the Notes are outstanding, the Company will not, without the consent of
a Majority in Interest, issue any Common Stock or Common Stock Equivalents to
officers, directors, and employees of the Company unless such issuance is an
Exempt Issuance pursuant to items (a) or (d) of the definition of Exempt
Issuance or in the amounts and on the terms set forth on Schedule 4.13. For so
long as the Notes are outstanding, the Company will not amend the terms of any
securities or Common Stock Equivalents or of any agreement outstanding or in
effect as of the date of this Agreement pursuant to which same were or may be
acquired nor amend the terms of the Form S-1 registration statement, as amended,
included in the SEC Reports, nor issue any Common Stock or Common Stock
Equivalents, without the consent of a Majority in Interest, if such issuance or
the result of such amendment would be at an effective price per share of Common
Stock less than the higher of the Conversion Price in effect at the time of such
issuance or amendment. The restrictions and limitations in this Section 4.13
shall apply whether or not a Purchaser exercises its rights pursuant to Section
4.17 of the Initial Securities Purchase Agreement. For purposes of this Section
4.13, Proposed Issuances as defined in the Initial Securities Purchase Agreement
shall be deemed Exempt Issuances.

 

4.14 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of this Agreement
unless the same consideration is also offered on a ratable basis to all of the
parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 



29

 

 

4.15 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it, nor any Affiliate
acting on such Purchaser’s behalf or pursuant to any understanding with such
Purchaser will execute any purchases or sales, including Short Sales, of any of
the Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to a press release or Form 8-K
as described in Section 4.6.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
a press release or Form 8-K as described in Section 4.6, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules. Notwithstanding the foregoing, and notwithstanding anything contained
in this Agreement to the contrary, the Company expressly acknowledges and agrees
that (i) no Purchaser makes any representation, warranty or covenant hereby that
it will not engage in effecting transactions in any securities of the Company
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to a press release or Form 8-K as described in
Section 4.6, (ii) no Purchaser shall be restricted or prohibited from effecting
any transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to a press release or Form
8-K, and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its Subsidiaries after the filing of the Form 8-K.  Notwithstanding
the foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

 

4.16 Purchaser’s Exercise Limitations. The Company shall not effect any exercise
of the rights granted in Section 4.23 of this Agreement, and a Purchaser shall
not have the right to exercise any portion of such rights granted in Section
4.23 to the extent that after giving effect to such exercise, the Purchaser
(together with the Purchaser’s Affiliates, and any other Persons acting as a
group together with the Purchaser or any of the Purchaser’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined in
the Note), applied in the manner set forth in the Note. In such event the right
by Purchaser to benefit from such rights or receive shares in excess of the
Beneficial Ownership Limitation shall be held in abeyance until such times as
such excess shares shall not exceed the Beneficial Ownership Limitation.

 

4.17 Maintenance of Property/Insurance. The Company shall keep all of its
property, which is necessary or useful to the conduct of its business, in good
working order and condition, ordinary wear and tear excepted and insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary for the businesses of the
Company and Subsidiary.

 

4.18 Preservation of Corporate Existence. The Company and each Subsidiary shall
preserve and maintain its corporate existence, rights, privileges and franchises
in the jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 



30

 

 

4.19 DTC Program. At all times that Notes are outstanding, the Company shall
employ as the transfer agent for its Common Stock and Underlying Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program and cause the Common Stock and Underlying Shares to be transferable
pursuant to such program.

 

4.20 Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.21 Most Favored Nation Provision. From the date hereof and for so long as a
Purchaser holds any Securities, in the event that the Company issues or sells
any Common Stock or Common Stock Equivalents, if a Purchaser then holding
outstanding Securities reasonably believes that any of the terms and conditions
appurtenant to such issuance or sale are more favorable to such investors than
are the terms and conditions granted to the Purchasers hereunder, upon notice to
the Company by such Purchaser within five (5) Trading Days after disclosure of
such issuance or sale, the Company shall amend the terms of this transaction as
to such Purchaser only so as to give such Purchaser the benefit of such more
favorable terms or conditions. This Section 4.23 shall not apply with respect to
an Exempt Issuance. The Company shall provide each Purchaser with notice of any
such issuance or sale not later than ten (10) Trading Days before such issuance
or sale.

 

4.22 Indebtedness. For so long as any Securities is outstanding, the Company
will not incur any Indebtedness other than Permitted Indebtedness, without the
consent of the Majority in Interest.

 

4.23 Notice of Disqualification Events. The Company will notify the Purchasers
in writing, prior to each Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person not otherwise disclosed herein or in the SEC Reports.

 



31

 

 

4.24 Piggy-Back Registrations. If at any time after the Closing Date there is
not an effective registration statement registering all of the Underlying Shares
and the Company determines to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities, but
excluding the Form S-1 included in the SEC Reports, Forms S-4 or S-8 and similar
forms which do not permit such registration, then the Company shall send to each
holder of any of the issued Securities written notice of such determination and,
if within fifteen calendar days after receipt of such notice, any such holder
shall so request in writing, the Company shall include in such registration
statement all or any part of the Underlying Shares, and which inclusion of such
Underlying Shares will be subject to customary underwriter cutbacks applicable
to all holders of registration rights and minimum cutbacks in accordance with
guidance provided by the Securities and Exchange Commission (including, but not
limited to, Rule 415). The obligations of the Company under this Section may be
waived by any holder of any of the Securities entitled to registration rights
under this Section 4.27. The holders whose Underlying Shares are included or
required to be included in such registration statement are granted the same
rights, benefits, liquidated or other damages and indemnification granted to
other holders of securities included in such registration statement. In no event
shall the liability of any holder of Securities or permitted successor in
connection with any Underlying Shares included in any such registration
statement be greater in amount than the dollar amount of the net proceeds
actually received by such Purchaser upon the sale of the Underlying Shares sold
pursuant to such registration or such lesser amount in proportion to all other
holders of Securities included in such registration statement. All expenses
incurred by the Company in complying with Section 4.27, including, without
limitation, all registration and filing fees, printing expenses (if required),
fees and disbursements of counsel and independent public accountants for the
Company, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
FINRA, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities are called "Selling Expenses."
The Company will pay all Registration Expenses in connection with the
registration statement under Section 4.27. Selling Expenses in connection with
each registration statement under Section 4.27 shall be borne by the holder and
will be apportioned among such holders in proportion to the number of Shares
included therein for a holder relative to all the securities included therein
for all selling holders, or as all holders may agree. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Underlying Shares of a particular
Purchaser that such Purchaser shall furnish to the Company in writing such
information and representation letters, including a completed form of a
securityholder questionnaire, with respect to itself and the proposed
distribution by it as the Company may reasonably request to assure compliance
with federal and applicable state securities laws.

 

4.25 Duration of Undertakings. Unless otherwise stated in this Article IV, all
of the Company’s undertakings, obligations and responsibilities set forth in
Article IV of this Agreement shall remain in effect for so long as any
Securities remain outstanding.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before
September 30, 2019; provided, however, that such termination will not affect the
right of any party to sue for any breach by any other party (or parties).

 

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any conversion or exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

 



32

 

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Reign Sapphire Corporation,
9465 Wilshire Boulevard, Beverly Hills, CA 90212, Attn: Joseph Segelman,
President and CEO, fax: (323) 704-3255, with a copy by fax only to: Ward and
Smith, P.A., 127 Racine Drive, Wilmington, NC 28405, Attn: Ken Bart, Fax: (910)
794-4877, and (ii) if to the Purchasers, to: the addresses and fax numbers
indicated on the signature pages hereto.

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least a majority in
interest of the Securities then outstanding (the “Majority in Interest”), or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought. Whenever the term “consent of the Purchasers” or a similar
term is employed herein, it shall mean the consent of a Majority in Interest. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).
Following the Closing, any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.

 



33

 

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.10, the prevailing party in such action, suit or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Note, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded conversion notice.

 



34

 

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the Closing Date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

 

5.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers. In the event circumstances do not enable or allow the
Company to fulfill its obligation in full to all Purchasers, then the Company
shall fulfill its obligations to multiple Purchasers having the same rights, pro
rata to each such affected Purchaser’s Subscription Amount actually delivered to
the Company.

 



35

 

 

5.19 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.20 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.21 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.22 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.23 Equitable Adjustment. Trading volume amounts, price/volume amounts, Note
Conversion Prices, and similar figures in the Transaction Documents shall be
equitably adjusted (but without duplication) to offset the effect of stock
splits, similar events and as otherwise described in this Agreement, and the
Notes.

 

(Signature Pages Follow)

 



36

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

REIGN SAPPHIRE CORPORATION

 

 

 

 

Address for Notice:



 

9465 Wilshire Boulevard

Beverly Hills, CA 90212

Fax: (323) 704-3255

 



By:     Name: Joseph Segelman   Title: President and Chief Executive Officer  

 

With a copy to (which shall not constitute notice):

 

Ward and Smith, P.A.

127 Racine Drive

Wilmington, NC 28405

Attn: Ken Bart

Fax: (910) 794-4877

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



37

 

 

[PURCHASER SIGNATURE PAGE TO REIGN SAPPHIRE CORPORATION

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ______________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

State of Residence of Purchaser:
_________________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 Subscription Amount: US$______________

 

 Note principal amount: US$_____________

 

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

Date: ___________________________

 

[SIGNATURE PAGES CONTINUE]

 



38

 

 

[PURCHASER SIGNATURE PAGE TO REIGN SAPPHIRE CORPORATION

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ______________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

State of Residence of Purchaser:
_________________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 Subscription Amount: US$______________

 

 Note principal amount: US$_____________

 

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

Date: ___________________________

 

[SIGNATURE PAGES CONTINUE]

 



39

 

 

EXHIBITS AND SCHEDULES

 

Exhibit AForm of Note Exhibit BForm of Investor Questionnaire and Rule 506 Bad
Actor Disqualification Questionnaire

 

Schedule 3.1(a)

Schedule 3.1(g)

Schedule 3.1(i)

Schedule 3.1(l)

Schedule 3.1(n)

Schedule 3.1(r)

Schedule 3.1(z)

Schedule 3.1(cc)

Schedule 3.1(ll)

Schedule 4.9

Schedule 4.13

 



40

 

 

EXHIBIT B

 

ACCREDITED INVESTOR QUESTIONNAIRE

IN CONNECTION WITH INVESTMENT IN CONVERTIBLE NOTE

REIGN SAPPHIRE CORPORATION,

A DELAWARE CORPORATION

PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED SEPTEMBER 29, 2019

 

TO:Reign Sapphire Corporation



9465 Wilshire Boulevard

Beverly Hills, CA 90212

Fax: (323) 704-3255

 

INSTRUCTIONS

 

PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable”, so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.

 

Your answers will be kept strictly confidential at all times. However, Reign
Sapphire Corporation (the “Company”) may present this Questionnaire to such
parties as it deems appropriate in order to assure itself that the offer and
sale of securities of the Company will not result in a violation of the
registration provisions of the Securities Act of 1933, as amended, or a
violation of the securities laws of any state.

 

1. Please provide the following information:

 

Name:_________________________________________________________________________

 

Name of additional
purchaser:_______________________________________________________
(Please complete information in Question 5)

 

Date of birth, or if other than an individual, year of organization or
incorporation:

 

_______________________________________________________________________________

 

_______________________________________________________________________________

 

2. Residence address, or if other than an individual, principal office address:

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Telephone number:_______________________________________________________________

 

Social Security
Number:___________________________________________________________

 

Taxpayer Identification
Number:_____________________________________________________

 



41

 

 

3. Business
address:______________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Business telephone
number:_________________________________________________________

 

4. Send mail to: Residence ______ Business _______

 

5. With respect to tenants in common, joint tenants and tenants by the entirety,
complete only if information differs from that above:

 

Residence
address:________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Telephone number:_______________________________________________________________

 

Social Security
Number:___________________________________________________________

 

Taxpayer Identification
Number:_____________________________________________________

 

Business
address:_________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Business telephone
number:_________________________________________________________

 

Send Mail to: Residence _______ Business _______

 

6. Please describe your present or most recent business or occupation and
indicate such information as the nature of your employment, how long you have
been employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 



42

 

 

7. Please state whether you (i) are associated with or affiliated with a member
of the Financial Industry Regulatory Association, Inc. (“FINRA”), (ii) are an
owner of stock or other securities of FINRA member (other than stock or other
securities purchased on the open market), or (iii) have made a subordinated loan
to any FINRA member:

 



      Yes   No

 

If you answered yes to any of (i) – (iii) above, please indicate the applicable
answer and briefly describe the facts below:

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

8A. Applicable to Individuals ONLY. Please answer the following questions
concerning your financial condition as an “accredited investor” (within the
meaning of Rule 501 of Regulation D). If the purchaser is more than one
individual, each individual must initial an answer where the question indicates
a “yes” or “no” response and must answer any other question fully, indicating to
which individual such answer applies. If the purchaser is purchasing jointly
with his or her spouse, one answer may be indicated for the couple as a whole:

 

8.1 Does your net worth* (or joint net worth with your spouse) exceed
$1,000,000?

 



      Yes   No

 

8.2 Did you have an individual income** in excess of $200,000 or joint income
together with your spouse in excess of $300,000 in each of the two most recent
years and do you reasonably expect to reach the same income level in the current
year?

 



      Yes   No

 

8.3 Are you an executive officer of the Company?

 



      Yes   No

 

* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.

 

** For purposes hereof, the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income”. For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 



43

 

 

8.B Applicable to Corporations, Partnerships, Trusts, Limited Liability
Companies and other Entities ONLY:

 

The purchaser is an accredited investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):

 

  ___ (i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;

 

  ___ (ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

  ___ (iii) an insurance company as defined in Section 2(13) of the Act;

 

  ___ (iv) an investment company registered under the Investment Company Act of
1940, as amended (the “Investment Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Act;

 

  ___ (v) a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended;

 

  ___ (vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, where such plan has total assets
in excess of $5,000,000;

 

  ___ (vii) an employee benefit plan within the meaning of Title 1 of the
Employee Retirement Income Security Act of 1974, as amended (the “Employee
Act”), where the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of the Employee Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or an employee
benefit plan that has total assets in excess of $5,000,000, or a self-directed
plan the investment decisions of which are made solely by persons that are
accredited investors;

 

  ___ (viii) a private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended;         ___ (ix)
an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

  ___ (x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;

 

  ___ (xi) an entity in which all of the equity investors are persons or
entities described above (“accredited investors”). ALL EQUITY OWNERS MUST
COMPLETE “EXHIBIT A” ATTACHED HERETO.

 



44

 

 

9.A Do you have sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks associated with
investing in the Company?

 



      Yes   No

 

ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS “NO.”

 

9.B If the answer to Question 9A was “NO,” do you have a financial or investment
adviser (a) that is acting in the capacity as a purchaser representative and (b)
who has sufficient knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks associated with investing in
the Company?

 



      Yes   No

 

If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).

 

______________________________________________________________________________

 

______________________________________________________________________________

 

10. You have the right, will be afforded an opportunity, and are encouraged to
investigate the Company and review relevant factors and documents pertaining to
the officers of the Company, and the Company and its business and to ask
questions of a qualified representative of the Company regarding this investment
and the properties, operations, and methods of doing business of the Company.

 

Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?

 



      Yes   No

 

If so, briefly
describe:_____________________________________________________________

 

______________________________________________________________________________

 

If so, have you completed your investigation and/or received satisfactory
answers to your questions?

 



      Yes   No

 



45

 

 

11. Do you understand the nature of an investment in the Company and the risks
associated with such an investment?

 



      Yes   No

 

12. Do you understand that there is no guarantee of any financial return on this
investment and that you will be exposed to the risk of losing your entire
investment?

 



      Yes   No

 

13. Do you understand that this investment is not liquid?

 



      Yes   No

 

14. Do you have adequate means of providing for your current needs and personal
contingencies in view of the fact that this is not a liquid investment?

 



      Yes   No

 

15. Are you aware of the Company’s business affairs and financial condition, and
have you acquired all such information about the Company as you deem necessary
and appropriate to enable you to reach an informed and knowledgeable decision to
acquire the Interests?

 



      Yes   No

 

16. Do you have a “pre-existing relationship” with the Company or any of the
officers of the Company?

 



      Yes   No

 

(For purposes hereof, “pre-existing relationship” means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)

 

If so, please name the individual or other person with whom you have a
pre-existing relationship and describe the relationship:

 

______________________________________________________________________________

 

______________________________________________________________________________

 



46

 

 

17.Exceptions to the representations and warranties made in Section 3.2 of the
Securities Purchase Agreement (if no exceptions, write “none” – if left blank,
the response will be deemed to be “none”):
___________________________________________________

 

_____________________________________________________________________________

 

Dated: __________________, 2019

 

If purchaser is one or more individuals (all individuals must sign):

 

______________________________________________________________________________
(Type or print name of prospective purchaser)

 

______________________________________________________________________________
Signature of prospective purchaser

 

______________________________________________________________________________
Social Security Number

 

______________________________________________________________________________
(Type or print name of additional purchaser)

 

______________________________________________________________________________
Signature of spouse, joint tenant, tenant in common or other signature, if
required

 

______________________________________________________________________________
Social Security Number

 



47

 

 

Annex A

 

Definition of Accredited Investor

 

The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are accredited investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:

 

1. A natural person whose net worth, or joint net worth with spouse, at the time
of purchase exceeds $1 million (excluding home); or

 

2. A natural person whose individual gross income exceeded $200,000 or whose
joint income with that person’s spouse exceeded $300,000 in each of the last two
years, and who reasonably expects to exceed such income level in the current
year; or

 

3. A trust with total assets in excess of $5 million, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person described in Regulation D; or

 

4. A director or executive officer of the Company; or

 

5. The investor is an entity, all of the owners of which are accredited
investors; or

 

6. (a) bank as defined in Section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
(b) any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, (c) an insurance Company as defined in Section 2(13) of
the Act, (d) an investment Company registered under the Investment Company Act
of 1940 or a business development Company as defined in Section 2(a)(48) of such
Act, (e) a Small Business Investment Company licensed by the United States Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, (f) an employee benefit plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, if such plan has total assets in excess of
$5 million, (g) an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Securities Act of 1974, and the employee benefit plan
has assets in excess of $5 million, or the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, that is either a bank,
savings and loan institution, insurance Company, or registered investment
advisor, or, if a self-directed plan, with an investment decisions made solely
by persons that are accredited investors, (h) a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
or (i) an organization described in Section 501(c)(3) of the Internal Revenue
code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with assets
in excess of $5 million.

 



48

 

 

EXHIBIT “A” TO ACCREDITED INVESTOR QUESTIONNAIRE

 

ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B (xi) MUST PROVIDE THE FOLLOWING
INFORMATION.

 

I hereby certify that set forth below is a complete list of all equity owners in
__________________       [NAME OF ENTITY], a               [TYPE OF ENTITY]
formed pursuant to the laws of the State of               . I also certify that
EACH SUCH OWNER HAS INITIALED THE SPACE OPPOSITE HIS OR HER NAME and that each
such owner understands that by initialing that space he or she is representing
that he or she is an accredited individual investor satisfying the test for
accredited individual investors indicated under “Type of Accredited Investor.”

 



      signature of authorized corporate officer, general partner or trustee

 

Name of Equity Owner   Type of Accredited Investor1

 

1. ____________________________________________________________________________

 

2. ____________________________________________________________________________

 

3. ____________________________________________________________________________

 

4. ____________________________________________________________________________

 

5. ____________________________________________________________________________

 

6. ____________________________________________________________________________

 

7. ____________________________________________________________________________

 

8. ____________________________________________________________________________

 

9. ____________________________________________________________________________

 

10. ___________________________________________________________________________

 

 

 

 



 

1Indicate which Subparagraph of 8.1 - 8.3 the equity owner satisfies.

 



49

 

 

RULE 506 BAD ACTOR DISQUALIFICATION QUESTIONNAIRE

 

____________________________________                                                     
______________ ___, 2019

Name

 

Reign Sapphire Corporation (the “Company”) is about to close a private placement
of convertible Notes pursuant to the terms of a Securities Purchase Agreement.
Under an SEC Rule effective September 23, 2013, the Company is requesting each
director and executive officer to complete and execute this questionnaire.
Please answer yes or no to all questions listed below.

 

DEFINITION OF PROMOTERS

 

Under the Securities Act of 1933 (the “Act”) Rule 405 defines a promoter as any
person—individual or legal entity—that either alone or with others, directly or
indirectly takes initiative in founding the business or enterprise of the
issuer, or, in connection with such founding or organization, directly or
indirectly receives 10% or more of any class of issuer securities or 10% or more
of the proceeds from the sale of any class of issuer securities (other than
securities received solely as underwriting commissions or solely in exchange for
property).  The test considers activities “alone or together with others,
directly or indirectly”; therefore, the result does not change if there are
other legal entities (which may themselves be promoters) in the chain between
that person and the issuer.

 

DEFINITION OF INVESTMENT MANAGERS AND PRINCIPALS OF POOLED INVESTMENT FUND
ISSUERS

 

For issuers that are pooled investment funds, the rule covers investment
advisers and other investment managers of the fund; the directors, general
partners, managing members, executive officers and other officers participating
in the offering of such investment managers; and the directors, executive
officers and other officers participating in the offering of the investment
managers’ general partners or managing members.

 

DEFINITION OF COMPENSATED SOLICITORS

 

Persons compensated for soliciting investors as well as their directors, general
partners, managing members, executive officers and officers participating in the
offering.  This category covers any persons compensated for soliciting investors
but will typically involve broker-dealers and other intermediaries.

 

DEFINITION OF DIRECTORS, GENERAL PARTNERS AND MANAGING MEMBERS OF THE ISSUER

 

Members of the Board of Directors (for issuers that are corporations), general
partners (for issuers that are partnerships) and managing members (for issuers
that are limited liability companies).

 

DEFINITION OF EXECUTIVE OFFICERS AND PARTICIPATING OFFICERS OF THE ISSUER

 

The term “executive officer” means a company’s president, any vice president in
charge of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy-making
function or any other person who performs similar policy-making functions. The
term “officer” means a president, vice president, secretary, treasurer or
principal financial officer, comptroller or principal accounting officer, as
well as any person who routinely performs corresponding functions. 
Participation in an offering would have to be more than transitory or incidental
involvement, and could include activities such as participation or involvement
in due diligence activities, involvement in the preparation of disclosure
documents, and communication with the issuer, prospective investors or other
offering participants.

 

DEFINITION OF 20% BENEFICIAL OWNERS OF THE ISSUER

 

Beneficial owners of 20% or more of the issuer’s outstanding equity securities,
calculated on the basis of total voting power rather than on the basis of
ownership of any single class of securities.

 

NOTE ON REFERENCES TO THE COMPANY

 

All references to the Company made herein include its predecessors and
affiliated issuers.

 



50

 

 

1. Criminal Convictions: Within the past 10 years (or five years, in the of case
the Company), have you or the Company been convicted of any felony or
misdemeanor

 

(a) In connection with the purchase or sale of a security

 

  YES               NO           

 

(b) Involving the making of a false filing with the Securities and Exchange
Commission (the “SEC”)

 



  YES               NO           

 

(c) Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.

 

  YES               NO           

 

2. Court injunctions and restraining orders: Within the past five years, have
you or the Company been the subject of a court injunction or restraining order

 

(a) In connection with the purchase or sale of a security

 



  YES               NO           

 

(b) Involving the making of a false filing with the SEC

 



  YES               NO           

 

(c) Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.

 



  YES               NO           

 

3. Final orders of certain state and federal regulators: Have you or the Company
been the subject of any final orders of state regulators of securities,
insurance, banking, savings associations or credit unions; federal banking
agencies; the Commodity Futures Trading Commission and the National Credit Union
Administration that

 

(a) Bar you or the Company from associating with a regulated entity, engaging in
the business of securities, insurance or banking, or engaging in savings
association or credit union activities or

 



  YES               NO           

 

(b) Are based on a violation of a law or regulation that prohibits fraudulent,
manipulative, or deceptive conduct and were issued within the last 10 years

 



  YES               NO           

 



51

 

 

4. SEC disciplinary orders: Are you or the Company currently the subject of any
SEC disciplinary orders relating to brokers, dealers, municipal securities
dealers, investment companies, and investment advisers and their associated
persons under Section 15(b) or 15B(c) of the Securities Exchange Act of 1934, or
Section 203(e) or (f) of the Investment Advisers Act that

 

(a) Suspends or revokes your or the Company’s registration as a broker, dealer,
municipal securities dealer or investment adviser

 



  YES               NO           

 

(1) Places limitations on your or the Company’s activities, functions or
operations

 



  YES               NO           

 

(2) Bars you or the Company from being associated with any entity or from
participating in the offering of any penny stock

 



  YES               NO           

 

5. SEC cease-and-desist orders: Within the last five years, have you or the
Company been the subject of SEC orders to cease and desist from committing or
causing a violation or future violations of

 

(a) The scienter-based anti-fraud provisions of the federal securities laws

 



  YES               NO           

 

(b) Section 5 of the Act

 



  YES               NO           

 

6. Suspension or expulsion from membership in an SRO or from association with an
SRO member: Have you or the Company been suspended or expelled from membership
in, or suspended or barred from association with a member of, a securities
self-regulatory organization or “SRO” (i.e., a registered national securities
exchange or national securities association, such as FINRA) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 



  YES               NO           

 

7. SEC stop orders:

 

(a) Within the last five years, have you, as an officer or director of an
issuer, or the Company filed a registration statement or Regulation A offering
statement that was the subject of a SEC refusal order, stop order or order
suspending the Regulation A exemption, or are you now the subject of an
investigation or proceeding to determine whether such an order should be issued.

 



  YES               NO           

 



52

 

 

(b) Within the last five years, have you or the Company been, or been named as,
an underwriter of securities under a registration statement or Regulation A
offering statement that was the subject of a Commission refusal order, stop
order or order suspending the Regulation A exemption, or are you now the subject
of an investigation or proceeding to determine whether such an order should be
issued.

 



  YES               NO           

 

8. U.S. Postal Service false representation orders: Within the last five years
have you or the Company been subject to a U. S Postal Service false
representation order, temporary restraining order or preliminary injunction with
respect to conduct alleged by the U.S. Postal Service to constitute a scheme or
device for obtaining money or property through the mail by means of false
representations.

 



  YES               NO           

 

The foregoing answers are true and correct in all respects. I understand that a
“yes” answer will disqualify the issuer from relying on exemption under Rule 506
under the Securities Act of 1933.

 

          Dated:                                        , 2019   Signature

 

 

 

53



 

 